﻿
In recent years those of us who have taken part in these debates have normally begun by giving a pessimistic description of the world situation and a list of conflicts and situations threatening international peace and security. The persistence of centres of tension and unjust situations and the emergence or worsening of certain disputes justified this gloomy picture and to some extent caused our warnings, our feeling of hopelessness faced with what appeared to be problems without a solution, to become a habit.
The United Nations was not spared that criticism. There was scepticism because of what was regarded as a paralysis of the Organisation's capacity as a mediator. We believe that the facts show that the criticism was groundless, and that, as we have affirmed in the past, this alleged weakness of the United Nations was caused only by a lack of as, element or in many cases the feeling of resignation of its Members.
In international relations there are two alternating tendencies: a period of co-operation follows one of conflict, like swings of a pendulum, though in practice the periods often overlap. It would seem that in recent years there has been a change from the phase of conflict towards that of co-operation.
The United Nations has played a part in this new dynamic. In fact, in many instances it has created the necessary framework in which the way towards a final settlement of long-lasting conflicts may at last be found, through dialogue and negotiation.
This year, and particularly in the last few months, a number of breakthroughs have taken place which can be attributed largely to the Organization. It gives me great satisfaction to begin this statement by expressing the recognition of the Argentine Government of the key role played by the Secretary-General. Mr. Perez de Cuellar has succeeded in giving orientation and drive to the trend of co-operation to which I have referred.
On the question of Afghanistan, after six years the determination and perseverance of the Secretary-General and of his Special Representative, now Ecuador's Foreign Minister, Mr. Diego Cordovez, led to the signing in Geneva of the agreement between Afghanistan and Pakistan, guaranteed by the Governments of the United states and the Soviet Union.
In the case of Iran and Iraq we have also arrived at a cease-fire. Argentina, a non-permanent member of the Security Council, reiterates its commitment to the establishment of a just, honourable and lasting peace within the framework of Security Council resolution 598 (1987), and urges both parties to redouble their efforts towards building the future of peace and co-operation that both nations deserve.
I consider it appropriate to emphasize at this point the momentum gained lately by the United Nations peace-keeping forces. In recent decades we have actively co-operated in various peace-keeping operations. Also, as an additional contribution to this undertaking, the Argentine Government today contributes personnel to the United Nations Iran-Iraq Military Observer Group.
Within this framework we also notice positive signs in the Maghreb region, and we welcome the resumption of diplomatic relations last May between Algeria and Morocco. We also view with hope the development of the process of consultations by the President of the Organization of African Unity and the Secretary-General of the United Nations with the countries of the region. We trust that just and lasting solutions to the question of Western Sahara may be found.  
We cannot fail to mention the encouraging aspects of certain other major issues. I refer here to the new talks that are taking place on Cyprus and South-East Asia and between the two Koreas. Recent developments also make it possible for us to look hopefully towards the future in southern Africa. We must not slacken our efforts until a just, democratic and egalitarian society has been established in an independent Namibia. The only internationally agreed basis for the peaceful settlement of that question is the United Nations plan for the independence of the Territory, contained in Security Council resolution 435 (1978). All the relevant conditions for implementing the plan have been met. We hope that the talks engaged in by the Governments of Angola, Cuba, the United States and South Africa may be a sign of a change in the attitude of South Africa, marked so far by defiance of the international community. However, if that is not so, and if, on the contrary, South Africa seeks to perpetuate illegally its policy of colonial occupation of the Territory of Namibia, the United Nations must take the necessary steps, including those provided for in Chapter VII of the Charter, to achieve its goal of making Namibia independent.
In parallel with these situations, we cannot but regard with concern the persistence of certain problems, with respect to which we must redouble our efforts, so that they are not left out of the phase of co-operation that I have mentioned.
The events that have been taking place since last December in the occupied Arab territories have added another element to the already unstable and explosive situation prevailing in the Middle East. A just and lasting solution to the situation in that region can be reached only if it includes both acknowledgement of the inalienable rights of the Palestinian people to live in their territory, with the authorities and form of government that they freely choose, and the right of all States of the region, including Israel, to live within internationally recognized boundaries. Argentina considers it necessary to open channels of negotiation in order to find viable formulas for all the parties concerned. In this context, the convening of an international conference, under the auspices of the United Nations, with the participation and consent of all the parties, could be an appropriate mechanism.
The situation in Lebanon is again causing particular concern to the people and the Government of Argentina and occupying their attention. The Lebanese people must be able to exercise their inalienable right to live free of all foreign interference, thus recovering their full sovereignty.
Another question is that of ending the apartheid regime of the South African Government. The rejection of apartheid has been clearly reflected in many General Assembly and Security Council resolutions. There will be no peace in southern Africa until it is totally and definitively eradicated. The most appropriate, effective and peaceful way to achieve that is to apply mandatory sanctions against the Government of South Africa, under Chapter VII of the Charter.
I should now like to refer to the situation in Central America, a question in which my country has a direct interest, and which affects in a special way the whole continent. Last year in this debate we highlighted the political will of the five Central American Presidents, who confronted the regional crisis by signing the Guatemala agreement. Our country, a member of the Contadora Support Group, has worked, and is continuing to work, towards a peaceful and negotiated solution to the problems of that region. We understand that the objectives sought by the United Nations can be achieved only if the principles of non-interference and self-determination are respected, without delays or conditions.
We believe that peace is directly linked to the concept of development. That is why we have sponsored the plan of assistance and co-operation for Central America worked out by the United Nations Development Programme (UNDP) and adopted by the General Assembly this year. Since the signature of the Esquipulas II agreement, the countries of Central America have taken important steps towards peace. That shows that the way that has been chosen is the right and the only appropriate one consonant with the principles of the United Nations.
The difficulties that have emerged in recent months must be dealt with in the same spirit. We the countries of America that feel committed to contribute towards a solution to this crisis, are convinced that force, threat and economic coercion must be left behind - indeed, that they have become a thing of the past.
Only through co-operation, increasing integration and effective political will it be possible to initiate economic development, which is the key to any future stabilization. We are convinced that Latin America has entered upon a period of active solidarity in the solution of its problems. The initiatives of the Contadora Group and the Support Group resulted in the creation of the permanent mechanism for consultation and concerted political action. The Presidents of the Group, at their meeting at Acapulco, established a dynamic system for unifying the criteria for consultation and negotiation, with the basic aims of promoting the peace, development and democracy of our peoples, aims that are in agreement with the basic principles of the United Nations. 
Our work also includes other fundamental areas in which we must strengthen the co-operate phase upon which we have now entered: I am referring to disarmament, to social and humanitarian affairs, and to international economic relations.
Disarmament, while it contributes to detente, ought also to be its logical consequence. The heads of State and Government of India, Greece, Mexico, Sweden, Tanzania and Argentina have continued to work actively in the Group of Six on the initiative for peace and disarmament, particularly in the priority task of nuclear disarmament.
The implementation of the Treaty banning intermediate-range nuclear missiles is, undoubtedly, an important step in the process of disarmament. The possibility of reaching agreement on the reduction of strategic nuclear weapons is, in turn, another auspicious element in the area of bilateral disarmament. Both will undoubtedly benefit international peace and security. However, this new atmosphere is not yet reflected on a multilateral basis. We believe that the present session is a propitious occasion to reflect the possibilities offered by this new situation in the field of disarmament.
The convergence in political will should allow the Conference on Disarmament to make progress on such priority issues as stopping nuclear-weapons tests and preventing an arms race in outer space, as well as on the early conclusion of the preparation of a convention banning chemical weapons on a non-discriminatory basis.
With regard to Argentina, we cannot, in dealing with this central issue of the United Nations over-all policy on disarmament, fail to mention the situation in the South Atlantic. Our country has fully and resolutely supported the initiative of the General Assembly, as reflected in resolutions 41/11 and 42/16, in which the South Atlantic has been declared a zone of peace and co-operation. The South Atlantic has been subjected to an unjustified militarization by nuclear-weapon States, which have established bases, carried our manoeuvres and moved their naval units in the area without restrictions, thereby adversely affecting the security of the region as a whole.
For that reason a firm and vigorous response was called for. The States that co-sponsored the resolutions to which I have referred have worked actively towards the establishment of a concrete and effective means of consolidating peace and security in the region pursuant to General Assembly resolution 42/16. The final document produced by those countries and signed at Rio de Janeiro last July sets forth some basic principles; the issues of peace and security are linked with those of development and militarily significant Powers are urged to reduce their military presence and show restraint in this regard, banning the introduction of nuclear armaments.
In the social and humanitarian field, my delegation wishes to associate itself with the celebration of the fortieth anniversary of the Universal Declaration of Human Rights.
Nor can we fail to refer to the question of drug trafficking. We are resolutely determined to fight against that scourge, and we acknowledge the effort being made by our Latin American brothers, despite the difficult economic circumstances they are experiencing.
Progress in the political field is in sharp contrast with the prospects for international economic relations. The truth is that, with regard to the question of development, little or nothing has been accomplished in the past few years. The main consequence of this omission during the present decade has been that the developing countries, particularly those of Africa and Latin America, have not been able to contribute to the growth of the international economy in a manner proportionate to their potential.
The growing external debt of those countries has caused a massive reverse flow of financial resources that is setting up insurmountable barriers against the imports of the developing world and is posing a formidable obstacle to the growth of world trade. Sharp increases in interest rates, restrictions on commodity trade and protectionist measures in the industrialized countries, along with the enacting of subsidies for their own agricultural exports, indicate the lack of a global development strategy.
As part of any global strategy it is essential that substantial progress be made towards the liberalization of international trade at the new round of multilateral negotiations under the General Agreement on Tariffs and Trade (GATT), for which the mid-term review, to be held at Montreal in December, should agree suggested by the Cairns Group at its meeting at Bariloche, upon long-term reform in agricultural policy, a contractual freeze and a gradual reduction in agricultural support and subsidy measures and other policies that cause the greatest amount of economic distortion.
The new strategy for global development must focus on a lasting solution to the problem of debt, which encompasses, on the one hand, a continuing process of structural reforms in the debtor countries and, on the other hand, the reduction of the total amount of indebtedness and a real transfer of financial resources towards those countries.
Development is also necessary to ensure global security, within the framework of interdependence which I mentioned earlier. This analysis of the international situation and the dynamic process in which we are immersed leads to me share with you some thoughts about the internal functioning of our Organization. In 1985, the United Nations decided to initiate a process of reform that would enable it to respond to the challenges facing it with the greatest effectiveness and efficiency. Since then many efforts have been exerted in the search for formulas acceptable to all. However, much remains to be done. We believe that if we are to rely on the United Nations as a suitable instrument capable of meeting the needs of our times, we must as soon as possible move beyond this transitional stage. We are convinced that we will find solutions satisfactory to all. To achieve that, we are willing to make our contribution and to co-operate in the quest for agreements that will enable us to implement the objectives we set forth in General Assembly resolution 41/213. 
At the same time it is indispensable that the Organization be provided with stable financing so it may be in a position to give us what we expect from it. Otherwise, we alone shall be to blame. Thus, each Member State must continue to make every effort to fulfil its obligations without imposing conditions not provided for in the Charter.
I wish to conclude my statement by referring to two matters on our agenda that are of special importance to my country. The first is the question of Antarctica. Argentina is linked to that continent by sovereignty, history and continuity. As an original signatory of the Antarctic Treaty, Argentina has participated actively in creating an effective and flexible system, open to all States, which has kept the continent free from conflicts, ensured that it be used exclusively for peaceful purposes and prevented it from becoming a setting for international discord.
The second is the question of the Malvinas, an old colonial issue that has existed since the earliest stages of Argentina's independent development. A settlement became a real possibility with the advent of the decolonization movement encouraged by the United Nations, The Assembly is aware of, and has shown unmistakable signs of agreeing with, the constant willingness of the Argentine Government to achieve a just and final solution to this matter, which has high priority in my country's foreign policy.
Since 1965 a succession of resolutions have called for negotiations between Argentina and the United Kingdom to reach a peaceful solution of outstanding problems, in particular the problem of the future of the Malvinas Islands. These resolutions lay stress on Argentina's efforts to comply with the demands of the international community, but so far these have been repeatedly thwarted by the position of the British Government, which has refused to begin comprehensive negotiations,, despite the efforts of the Secretary-General, whose mission of good offices to bring together the parties to the dispute has been and continues to be acknowledged by Argentina.
The recent heightening of tension in the area owing to measures that deepen the differences between the two countries is another source of concern for the region and the world·, this makes the prompt resumption of bilateral contacts even more essential.
While reaffirming its sovereign rights over the Malvinas, South Georgia and South Sandwich Islands and the adjacent seas, Argentina reiterates its willingness to enter into a dialogue with the United Kingdom, a wide-ranging, sincere dialogue, without pre-conditions, which would take into account and respect the interests of the inhabitants of the islands so as to ensure their well-being and prosperity.
On this issue, as well as on other regional and global problems, my country is ready to co-operate actively in fulfilling the fundamental purposes of this Organization.
